Case 19-12402-KBO   Doc 1   Filed 11/12/19   Page 1 of 9
Case 19-12402-KBO   Doc 1   Filed 11/12/19   Page 2 of 9
Case 19-12402-KBO   Doc 1   Filed 11/12/19   Page 3 of 9
Case 19-12402-KBO   Doc 1   Filed 11/12/19   Page 4 of 9
               Case 19-12402-KBO          Doc 1     Filed 11/12/19     Page 5 of 9



                             UNANIMOUS WRITTEN CONSENT
                                  OF SHAREHOLDERS OF
                                 BEYOND BUILDING, INC.
                             IN LIEU OF A SPECIAL MEETING

                                        November 6, 2019

       The undersigned, being all of the shareholders (the “Shareholders”) of Beyond Building

Inc., a Delaware corporation (the “Company”), hereby waive the calling, notice and holding of a

special meeting and, in lieu thereof, acting pursuant to the authority of the bylaws of the

Company and Section 228 of the Delaware General Corporation Law and after full

consideration, hereby consent to and adopt the following resolutions by giving their express

written consent thereto:


I.     Chapter 7 Filing.

                        WHEREAS, the Shareholders have considered the business and financial
       conditions and results of operations of the Company on the date hereof, including the
       assets and liabilities of the Company, and have considered and received the
       recommendations of the management of the Company and the Company’s legal advisors
       as to the relative risks and benefits of pursuing a bankruptcy proceeding under Chapter 7
       of the United States Bankruptcy Code; and

                       NOW THEREFORE, BE IT RESOLVED, that, based on available
       information, it is in the best interests of the Company and its stockholders, as well as the
       circumstances set forth herein, that a petition be filed pursuant to Chapter 7 on behalf of
       the Company to preserve the value available to the creditors and stockholders of the
       Company;

                       FURTHER RESOLVED, that the officers of the Company (the
       Authorized Officers”) be, and each hereby is, authorized, empowered and directed on
       behalf of, and in the name of, the Company to file any petition pursuant to Chapter 7 and
       to cause the same to be filed in the Bankruptcy Court, in such Form and at such time as
       any Authorized Officer shall determine;

                       FURTHER RESOLVED, that the Authorized Officers be, and each hereby
       is, authorized to execute and file all petitions, schedules, statements of affairs, lists and
       other papers and to take any and all related actions which such Authorized Officer may
       deem necessary or proper in connection with the Chapter 7 case;
Case 19-12402-KBO   Doc 1   Filed 11/12/19   Page 6 of 9
                  Case 19-12402-KBO               Doc 1      Filed 11/12/19        Page 7 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                )        Chapter 7
                                                      )
BEYOND BUILDING INC.,                                 )        Case No. 19-____________ (                  )
                                                      )
                  Debtor. 1                           )


                     STATEMENT OF CORPORATE OWNERSHIP
              UNDER FEDERAL RULE OF BANKRUPTCY PROCEDURE 1007

         In accordance with Federal Rule of Bankruptcy Procedure 1007(a)(1), Beyond Building Inc.

(“BBI”), the above-captioned debtor, hereby represents that no entity directly or indirectly owns

more than 10% of the equity interest in BBI.

Dated: November 12, 2019

                                                      BEYOND BUILDING INC.


                                                             /s/ Andrew C. Titus
                                                      Andrew C. Titus
                                                      Vice President




1
 The Debtor in this case, along with the last four digits of the federal tax identification number, is Natural Product
Association (6719). The Debtor’s headquarters are located at 440 1st N.W., Suite 520, Washington, D.C. 20001.
Case 19-12402-KBO   Doc 1   Filed 11/12/19   Page 8 of 9
              Case 19-12402-KBO    Doc 1   Filed 11/12/19   Page 9 of 9



Mark Fiss and Marissa Schnelle
c/o Christopher H. Lee, Esq.
Cooch & Taylor, P.A.
1000 West St., 10th Fl.
Wilmington, DE 19801


John E. Steele, Jr., Inc.
c/o Douglas A. Schachtman, Esq.
The Shachtman Law Firm
1200 Pennsylvania Ave, Suite 302
Wilmington, DE 19806


Nationwide Insurance
P.O. Box 10479
Des Moines, IA 50306-0479
